64861: Case View
	
	
	
		

	
	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	 
	














The Supreme Court
of Nevada







Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						









Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 64861


Short Caption:SFR INV'S. POOL 1, LLC VS. U.S. BANK NATIONAL ASS'N.Classification:Civil Appeal - General - Other


Lower Court Case(s):Clark Co. - Eighth Judicial District - A676501Case Status:Disposition Filed


Disqualifications:Panel Assigned:
					Panel
					


Replacement:


To SP/Judge:SP Status:Exempt


Oral Argument:Oral Argument Location:


Submission Date:09/24/2014How Submitted:On Briefs





+
						Party Information
					


RoleParty NameRepresented By


AppellantSFR Investments Pool 1, LLCDiana S. Cline
							(Howard Kim & Associates)
						Jacqueline A. Gilbert
							(Howard Kim & Associates)
						Howard C. Kim
							(Howard Kim & Associates)
						


RespondentU.S. Bank National AssociationKristin A. Schuler-Hintz
							(McCarthy & Holthus, LLP/Las Vegas)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


12/11/2014OpenRemittitur



14-37608: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.


Docket Entries


DateTypeDescriptionPending?Document


01/27/2014Filing FeeFiling Fee Paid. $250.00 from SFR Investments Pool, LLC.  Check no. 2465.


01/27/2014Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.)14-02667




01/27/2014Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed.14-02677




01/28/2014Settlement NoticeIssued Notice: Exemption from Settlement Program. It has been determined that this appeal will not be assigned to the settlement program.  Appellant(s) 15 days transcript request form; 120 days opening brief:14-02879




02/03/2014Notice/IncomingFiled Notice of Disassociation of Counsel.  (Christopher M. Hunter is no longer associated with the firm McCarthy & Holthus, LLP, and accordingly is no longer counsel in this case).14-03483




02/07/2014Transcript RequestFiled Certificate of No Transcript Request.14-04028




02/19/2014Docketing StatementFiled Docketing Statement Civil Appeals.14-05357




05/29/2014AppendixFiled Appendix to Opening Brief Appendix Vol. I14-17321




05/29/2014AppendixFiled Appendix to Opening Brief Appendix Vol. II14-17323




05/29/2014Other Incoming DocumentFiled Other Appellant's Statutory Addendum14-17326




05/29/2014BriefFiled Appellant's Opening Brief.14-17327




06/27/2014MotionFiled Stipulation to Extend Time to File Respondents Answering Brief.14-21162




06/27/2014Notice/OutgoingIssued Notice Motion/Stipulation Approved. Answering Brief Due Date: July 14, 2014.14-21164




07/14/2014MotionFiled Second Stipulation To Extend Time To File Repsondents Answering Brief.14-22710




07/14/2014Notice/OutgoingIssued Notice - Stipulation Approved (second two week extension).  Answering Brief due:  July 28, 2014.14-22738




07/28/2014BriefFiled Respondent's Answering Brief.14-24593




08/27/2014BriefFiled Appellant's Reply Brief.14-28296




08/27/2014Other Incoming DocumentFiled Appellant's Supplemental Statutory Addendum.14-28297




08/27/2014Case Status UpdateBriefing Completed/To Screening.


09/24/2014Order/ProceduralFiled Order Submitting Appeal for Decision Without Oral Argument. Oral argument will not be scheduled in this appeal, and it shall stand submitted on the record and the briefs filed herein, as of the date of this order.14-31736




09/24/2014Case Status UpdateSubmitted for Decision.


11/14/2014Order/DispositionalFiled Order of Reversal and Remand.  "REVERSE the order granting the motion to dismiss AND REMAND this matter to the district court for proceedings consistent with this order."  Cherry, J., concurring.  SNP14-JH/MD/MC14-37608